UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February22, 2012 UNITED STATES ANTIMONY CORPORATION (Exact name of registrant as specified in its charter) Montana 33-00215 81-0305822 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) P.O. Box 643 Thompson Falls, Montana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (406) 827-3523 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; (d) Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 22, 2012, Whitney Ferer was nominated to the United States Antimony Corporation Board of Directors. Mr. Ferer has worked for 34 years for Aaron Ferer & Sons, or AF&S, headquartered in Omaha, Nebraska, where he is currently the Vice President of Trading and Operations and Vice Chairman of the Board of AF&S. He has been involved in the patenting of various processes for the breakdown of plastics and metal recovery; was Vice President of the Lead and Zinc Division of AF&S;. In addition, Mr. Ferer has been active in the trading of aluminum, copper, iron, silver, arsenic, gold, bismuth, calcium, cadmium, chrome, indium, mercury, manganese, sodium, phosphorous, antimony, selenium, silicon, tellurium, vanadium, tungsten and other metals, and facilitated the opening of eight offices in the Far East and China. He isone of the largesttraders of antimony metal and oxide in the United States. It has not yet been determined which committees of the Board on which Mr. Ferer will serve. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED STATES ANTIMONY CORPORATION Date: February 27, 2012 By: /s/John C. Lawrence John C. Lawrence President, Director and Principal Executive Officer 2
